Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered April 1, 1998, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Credibility issues, including the discrepancy regarding the color of the ziplock bags of drugs, were properly presented to the jury and there is no reason to disturb its determination. The fact that the jury could not agree on a verdict on the sale count does not warrant a different conclusion (see, People v Rayam, 94 NY2d 557). Concur — Rosenberger, J. P., Nardelli, Williams, Mazzarelli and Friedman, JJ.